831 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leonard Edward SMITH, Plaintiff-Appellant,v.Captain Bill CHAMBERS, COI Radford, Defendants-Appellees.
No. 87-5350.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1987.

Before NATHANIEL R. JONES, RALPH B. GUY, JR., and BOGGS, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of plaintiff's appeal from the district court's order dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff alleged that defendants subjected him to cruel and unusual punishment by inflicting bodily harm upon him and denying him medical attention.  In addition he alleged that defendants deprived him of his personal property and visitation rights in violation of his procedural due process rights.  The district court adopted the magistrate's findings obtained from an evidentiary hearing and dismissed the action as frivolous and malicious.


3
Upon consideration, this court affirms the district court's decision for reasons stated in the magistrate's report and recommendation dated January 30, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.